Citation Nr: 0003855	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
May 1985.
 
 This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to a total rating for compensation 
purposes based on individual unemployability.

A personal hearing was conducted at the RO in September 1993, 
and a Travel Board hearing was conducted before the 
undersigned Board member in April 1994.  Transcripts of both 
hearings are of record.

The Board in May 1996 remanded the case for further 
development.  Thereafter, the veteran moved to the state of 
Massachusetts and the claims folder was transferred to the 
Boston, Massachusetts, RO.  The development was completed and 
the case was returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The veteran has service connection for ankylosis of the 
lumbosacral spine due to compression fracture with displaced 
deformity at L2, currently evaluated at 60 percent disabling, 
and residuals of a graft site at the left iliac crest which 
is currently evaluated as noncompensable.  

2.  The veteran has a bachelors degree in library science, 
and was slated to receive a masters degree with a 
concentration in health in June 1999.  

3.  Since November 1995 the veteran has been employed at the 
Boston VA Medical Center as a secretary; she works 40 hours 
per week and earns a monthly salary of $1,860.00.  

4.  The veteran's service-connected disabilities do not 
render her unable to obtain or retain gainful employment 
compatible with her education and occupational experience.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran suffered an L2 compression fracture in service 
reportedly after falling 10 feet onto the ground, with a 
hospitalization thereafter for four days and a back brace 
worn for four months.  The veteran then re-injured her back 
one year later slipping and falling.  In 1984 she underwent 
surgical fusion at the L1 to L3 levels, with placement of 
Harrington rods.  The rods were removed nine months later due 
to misalignment.  An attempt at L3 to L5 fusion was performed 
during VA hospitalization in January 1986.  

During VA hospitalization in November 1992, the veteran 
reported constant moderate pain since 1982, localized to the 
low back, with radiation down the right leg, and occasional 
episodes of stabbing pain radiating down the right leg and 
causing approximately five minutes of immobilization.  The 
veteran was then noted to ambulate with a cane, with weather 
and physical activity aggravating her condition.  She 
reported that muscle relaxants had no effect on her pain, but 
that the pain was alleviated with Tylenol.  She reported 
significant nighttime awakenings and sleep disturbance for 
the prior 10 years due to pain.  She reported having quit 
work due to pain and having entered a course of study in 
library science to obtain suitable employment.  

At a December 1992 VA orthopedic examination, the veteran's 
medical history was noted.  She complained of persistent pain 
on the right side of her low back with occasional radiation 
into the right leg.  The examiner found range of motion of 
the spine limited to 20 degrees flexion, zero degrees 
extension, 5 degrees left and right lateral bending, and 10 
degrees left and right lateral rotation.  Deep tendon 
reflexes were 2+ in both extremities in the knees and ankles, 
and sensation and motor function were 5/5 in the lower 
extremities.  Straight leg raising was painless but caused 
audible popping and crunching in the low back consistent with 
nonunion of lumbosacral fusion.  The examiner diagnosed 50 
percent compression fracture of L2 status post two failed 
attempts at lumbosacral fusion.  The fusions were noted to 
have failed due to insufficient time allowed for healing with 
Harrington rods in place.  The examiner assessed that a 
(unspecified) disc must be dealt with, and then the veteran 
was to undergo another fusion. 

A December 1992 private MRI of the lumbar spine showed 
significant compression deformity of L2 with small focal 
posterior region retropulsion around the superior posterior 
end plate of L2, without significant spinal stenosis, with no 
evidence of foraminal stenosis or disc herniation.  Post-
operative changes and evidence of prior fusion were observed 
extending from T12 at least through S1.  

The claims file contains numerous VA medical records of 
treatment for the veteran's back disorder, including physical 
therapy and pain management treatment.  Use of a back brace 
was initiated in February 1993 to assist in alleviating pain.  
The veteran also began using a right leg brace above the knee 
and a cane to assist in ambulation.  The veteran reported 
that she subsequently began using crutches in place of a 
cane.  The veteran at some point also began using a 
wheelchair, reportedly because of leg weakness and pain 
precluding walking long distances.  

The veteran is currently service-connected for a low back 
disorder, characterized by a compression fracture at L2 with 
displaced deformity at that level and ankylosis post three 
operative procedures, with two attempted spinal fusions which 
were incomplete.    

In a claim for unemployability benefits submitted in July 
1992, the veteran informed that she worked from August 1986 
to August 1988 as an assembler for Pratt and Whitney, working 
40 hours per week, with 2.5 months lost due to illness, with 
highest gross earnings of approximately $2,000 per month; 
that she worked from August 1988 to January 1991 with tape 
operations for Cigna Systems, working 40 hours per week, with 
1.5 months lost due to illness, with highest gross earnings 
of $1,300 per month; that she worked from January 1991 to 
August 1991 as an inspector for Windsor Manufacturing, 
working 40 hours per week, with 20 days lost due to illness, 
earning $850 per month; that she worked from August 1991 to 
July 1992 as an attendant for Cromwell Kennels, working 24 to 
40 hours per week, with highest gross earnings of from $320 
to $560 per month; and that she worked from May 1992 to the 
date of claim in a work-study position performing customer 
service and answering telephones, working 25 hours per week, 
with approximately 20 hours lost during that work interval 
due to illness, with highest gross earnings of $427 per 
month.  She reported that she gave up her work at the kennel 
due to her back disorder. 

In an October 1992 statement the veteran informed that her 
work for Cigna involved walking eight hours per day, which 
was exacerbating her back condition, so she left that 
employment.  She informed that the Windsor position involved 
sitting for eight hours, but she took breaks to stand up and 
walk around at that work, and those breaks caused her to be 
threatened with being fired due to poor production, so she 
quit that job.  She stated that she believed that her back 
was getting soft at that desk job due to lack of activity.  
She stated that she next worked at a kennel and a veterinary 
hospital to have more physical activity, but that the work 
was too much, so she quit the job at the kennel work but kept 
her employment with the veterinary hospital, which only 
involved cleaning the lobby, offices, and examination rooms 
of the hospital.  She reported that she was currently in a 
physical therapy program which included swimming, and 
currently worked in a work-study program.  

The employment figures the veteran provided with her July 
1992 unemployability claim are reasonably consistent with 
those the veteran provided in a VA Form 21-8940 she submitted 
in April 1993, except that in the April 1993 submission the 
number of days reported lost due to illness had increased to 
100 days at Pratt and Whitney and 60 days at Cigna Systems, 
and had decreased to 10 days at Windsor Manufacturing.  In 
the April 1993 submission, the veteran reported that her 
physicians had told her not to try to work due to pending 
surgery.  However, medical records from that time do not 
indicate that surgery was scheduled or that the veteran was 
advised against working.  A vocational rehabilitation report 
from April 1993 informs that the veteran reported doing well 
and enjoying her vocational training in library sciences.  In 
an October 1993 vocational rehabilitation report, the veteran 
was noted to have reported that she was working in the 
medical library of a VA medical center, that she enjoyed her 
work, and that her work assisted her with her university 
program in library sciences.  While the vocational 
rehabilitation specialist noted in October 1993 that the 
veteran was then wearing a back brace, was receiving a 
clothing allowance, and was pursuing increased disability 
benefits, the specialist did not then note that the veteran 
reported being unable to function adequately in her work 
study or her school studies due to her back. 

VA lumbosacral X-ray reports from January 1993, July 1993, 
August 1993, and June 1994 were consistent with unchanged L2 
compression fracture and incomplete fusion in the lumbar 
region around L3/L4, but without changes in vertebral body 
alignment or any significant spondylolisthesis, and without 
significant interval changes observed in August 1993 or June 
1994.  

At a September 1993 RO personal hearing, the veteran 
testified that she wore a back brace from below the neck 
nearly to the groin area, and that she had to wear the brace 
all the time, explaining that she could not support herself 
on her right side.  She testified that she could walk short 
distances without crutches, but that this required limping.  
She testified as to her current and prior employment, as 
noted hereinabove.  She testified that she now attended 
college in a library science program and also worked 18 hours 
per week in a work-study program performing library duties.  
She testified that when shelving books in the course of those 
duties she had to rest frequently and had to elevate her leg 
for leg comfort.  She also testified that her back condition 
interfered with her sleep.  She testified that she refused to 
take pain medications because they put her right arm to sleep 
and upset her stomach, adding that she currently only took 
Extra-Strength Tylenol.  She testified that she had used a 
cane until August 1993 for stability, but now used crutches.  
She added that for the past one-and-one-half years her right 
leg had bothered her constantly.  

At an April 1994 Travel Board hearing, the veteran testified 
that she used back and right leg braces and was wheelchair 
bound.  She testified that she was going to school because of 
her incapacities, that she couldn't walk from class to class, 
and that she was in constant pain affecting both lower 
extremities.  She also testified that a VA physician told her 
that she was unemployable.  She testified that she did not 
like to take her pain medications, explaining that the 
medications helped her pain but did not improve her walking.  
She further explained that her back could not support her 
weight and she had weakness in her right and left legs and 
her knees.  She testified that she fell when walking and 
suffered from poor balance.  She also testified to difficulty 
with bowel and bladder control, partly due to difficulties 
getting to a bathroom and removing her clothing in time, and 
partly due to some impaired bowel and bladder function.  She 
testified that she had undergone complete fusion of lumbar 
vertebrae between L1 and S1, but that the fusion was breaking 
down in two places, between L1 and L3, and between L3 and L5.  
She expressed a goal to work in a seated position in a 
medical library, and testified that due to her service-
connected disorder she was unable to work at a regular 
library job.

At a January 1995 VA consultation, the veteran complained of 
increasing leg weakness, more so in the right leg.  She 
reported that in the prior year she had begun using a 
wheelchair to travel distances, due to pain upon ambulation 
at school and at malls.  The veteran's history of back 
difficulties with unsuccessful fusions was noted.  She 
complained of currently suffering from moderately severe pain 
down the right side of her back, with radiation down her 
right hip to her thigh and down to her toes.  She also 
complained of difficulty sleeping.  The examiner noted that 
the veteran had been wearing a thoracic lumbar sacral 
orthosis (TLSO) jacket with thigh corset for the prior two 
years.  The examiner found, in pertinent part, pain sensation 
in the L1-S1 region, diffusely diminishing.  Right lower 
extremity strength was 5/5 in the right hip flexions and 
quadriceps, 5/5 in the foot dorsiflexors and plantar flexors, 
and 5/5 in the hamstrings.  The veteran's gait was noted to 
be without assistance, but with the assistance of cane and 
crutches for longer distances, and with a wheelchair when 
going to the mall and school.  Bowel and bladder function 
were intact.  The veteran was independent for activities of 
daily living.  The examiner assessed status post fracture of 
L2 and two fusions of the lumbosacral spine with nonfusion at 
L3/L4 and L4/L5 levels, and chronic low back pain and right 
leg pain.  Pain management and physical therapy were 
suggested.  

At a March 1995 VA orthopedic evaluation, the examiner noted 
that a CT scan showed fragmentation of post fusion with open 
facets at L3-L4 and L4-L5 levels consistent with 
pseudoarthrosis.  

At a September 1995 VA orthopedic evaluation, the veteran 
reported being in a wheelchair most of the time except when 
moving around her house.  She also reported wearing a hard 
brace because she was worried about the outcome of a future 
motor vehicle accident.  She reported a progression of her 
back disorder following upon her initial injury and a 
subsequent exacerbating injury.  The examiner found no 
changes to her thoracolumbar spine, and assessed back pain 
and failed fusion at L3-L4.  The examiner discussed with the 
veteran the benefits of reduced wearing of her thermoplastic 
brace and increased conditioning.

At a VA MRI of the lumbar spine in December 1995, the 
examiner assessed, in pertinent part, probable failed lumbar 
spine fusion, without evidence of bony fusion at L3/L4 or 
L4/L5, and old compression fracture of L2 with resulting mild 
compromise of the spinal canal at L1/L2 and L2/L3 levels, but 
without evidence of neural encroachment. 

At an August 1996 VA examination for compensation purposes, 
the veteran's history of back injury and subsequent failed 
fusions were noted.  The veteran complained of back pain 
since 1990, but did not wish to have any further surgery.  
She reported taking Tylenol and Ibuprofen for pain, but 
reported that she had pain all the time.  The examiner found 
that the veteran ambulated with no support, without an 
antalgic gait, and with no obvious limp.  A 10-centimeter 
scar was noted in the left iliac crest (the site of a bone 
graft donation), and a 40-centimeter scar was noted in the 
posterior midline.  There were no postural abnormalities.  A 
decrease in motion of the lumbar spine was noted.  Range of 
motion of the lumbar spine was to 70 degrees forward flexion, 
20 degrees backward extension, 30 degrees right and left 
lateral flexion, and 90 degrees right and left lateral 
rotation.  Straight leg raising was to 70 degrees on both the 
left and the right.  The examiner noted mild evidence of pain 
on movement of the spine.  However, the examiner found no 
evidence of extensor hallucis longus weakness or any other 
weakness.  Deep tendon reflexes were normal.  While there was 
subjective sensory deficit at the L5-S1 nerve root on the 
right side, this was not noted objectively.  The veteran 
could toe and heel walk without any problems.  The examiner 
noted that X-rays of the lumbosacral vertebrae showed fusion 
of the lumbosacral spine.  The examiner diagnosed status post 
fusion of the lumbosacral spine. 

In November 1997 an employment statement was received from 
the veteran.  She noted that she had been employed at the 
Boston VA Medical Center since November 1995 as a secretary, 
and that her earnings were $1,860.00 per month.  She further 
noted that her projected date of completion of a Master of 
Science decree in Administration with a concentration in 
health was in June 1999.

A May 1998 VA MRI report of the lumbar spine is of record.  
It reveals a bone fusion between T12-L1, L1-L2, and L3-L4.  
It also reveals an attempted fusion between L4-L5 and L5-S1, 
but the integrity of this fusion was uncertain.  



Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
her claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that her service-connected low back disorder is so 
disabling as to preclude substantially gainful employment; 
this implies a higher level of disability than is reflected 
in her current rating.  See Proscelle v. Derwinski, 
1 Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 19 (1993).  
Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107.  The Board is satisfied that all available evidence 
necessary for an equitable disposition of the issues decided 
herein has been obtained.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as the result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (1998).  The veteran meets this standard 
by having a low back disorder currently rated 60 percent 
disabling.  

The remaining question is thus whether the veteran is 
unemployable due to her service-connected disabilities.  
While the veteran is also service connected with a 
noncompensable rating assigned for a graft site at the right 
iliac crest, the claims file contains no medical record of 
any complaints or difficulties with that graft site, and the 
veteran has not alleged increased disability of that graft 
site.  

The veteran has presented statements and testimony to the 
effect that her low back disorder is exceedingly disabling, 
greatly interfering with daily functioning, and thereby 
warranting a total disability rating for compensation 
purposes based on unemployability.  The 60 percent rating 
currently in effect for the veteran's low back disorder, post 
operative status, contemplates pronounced low back disability 
and the record clearly shows that the low back disorder is 
pronounced in degree.  Her service-connected disabilities 
likewise clearly preclude more than sedentary employment.  
However, the appellant is qualified by her education and 
occupational experience to do sedentary work.  During the 
pendency of this claim and appeal she has been for the most 
part gainfully employed.  This is reflected by the 1992 
employment statements noted above.  

The most recent employment statement received by the RO in 
November 1997 indicates full time employment as a secretary 
since November 1995 at a gross monthly salary of $1,860.00.  
This is clearly gainful employment.  Being gainfully employed 
on a full-time basis is evidence directly opposed to a 
finding that one or more service-connected disabilities 
precludes gainful employment.  The preponderance of the 
evidence is against the claim for a total rating for 
compensation purposes based on individual unemployability.  


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

